Exhibit 10.4

 

Execution Version

 

ALL LIENS AND SECURITY INTERESTS EVIDENCED BY THIS AGREEMENT SHALL AT ALL TIMES
BE SUBORDINATE AND JUNIOR TO THE LIENS AND SECURITY INTERESTS GRANTED TO CoBank,
ACB, a federally-chartered instrumentality of the United States, PURSUANT TO
that certain Security Agreement dated as of SEPTEMBER 15, 2017 (AS AMENDED FROM
TIME TO TIME) MADE BY Debtors (dEFINED BELOW) IN FAVOR OF SENIOR AGENT AND
SUBJECT TO THE TERMS OF THAT CERTAIN INTERCREDITOR AGREEMENT EVEN DATED HEREWITH
(AS AMENDED FROM TIME TO TIME) BY AND AMONG SENIOR AGENT, DEBTOR, AGENT (DEFINED
BELOW) AND THE OTHER PARTIES PARTY THERETO.

 

SECURITY AGREEMENT
(ILLINOIS CORN PROCESSING)

 

THIS SECURITY AGREEMENT (the “Agreement”) is dated as of March 20, 2020, and is
executed and delivered by ILLINOIS CORN PROCESSING, LLC (the “Debtor”), a
Delaware limited liability company, having its place of business (or chief
executive office if more than one place of business) located at 400 Capitol
Mall, Suite 2060, Sacramento, California 95814 in favor of CORTLAND PRODUCTS
CORP., as collateral agent for the benefit of the Noteholders party to the
Initial Security Agreement (in such capacity, together with its successors and
assigns, the “Agent”; together with the Noteholders, the “Secured Parties”).
Capitalized terms not otherwise defined in this Agreement shall have the
respective meanings ascribed to them in that certain Security Agreement, dated
as of December 15, 2016, by and among Pacific Ethanol, Inc., a Delaware
corporation (the “Company”), the noteholders party thereto, and the Agent, as
amended by that certain First Amendment to Security Agreement, dated June 30,
2017, by and among the Company, the noteholders party thereto, and the Agent,
that certain Second Amendment to Security Agreement, dated December 22, 2019, by
and among the Company, the Noteholders party thereto, and the Agent, and that
certain Third Amendment to Security Agreement, dated as of the date hereof, by
and among the Company, the Noteholders party thereto, and the Agent (as the same
may be further amended, restated, supplemented or otherwise modified from time
to time, the “Initial Security Agreement”).

 

RECTIALS:

 

WHEREAS, Debtor and CoBank, ACB, a federally-chartered instrumentality of the
United States (“Senior Agent”), are party to that certain Security Agreement
dated as of September 15, 2017 (“Senior Agent Security Agreement”), wherein
Debtor granted to Senior Agent a first priority lien in the Collateral, securing
the payment and performance when due of the Obligations (as defined in the
Senior Agent Security Agreement);

 

WHEREAS, the lien granted herein shall be junior and subordinate in priority to
the lien granted to Senior Agent, as set forth in that certain Intercreditor
Agreement dated as of the date hereof (“Intercreditor Agreement”) by and among
Senior Agent, Agent, Pacific Ethanol, Inc. and the Grantors party thereto;

 

 

 

  

“Initial Noteholder Security Agreement” means that certain Security Agreement,
dated as of December 15, 2016, by and among the Company, the Noteholders party
thereto, and the Mortgagee, as amended by that certain First Amendment to
Security Agreement, dated June 30, 2017, by and among the Company, the
Noteholders party thereto, and the Mortgagee, that certain Second Amendment to
Security Agreement, dated December 22, 2019, by and among the Company, the
Noteholders party thereto, and the Mortgagee, and that certain Third Amendment
to Security Agreement, dated as of the date hereof, by and among the Company,
the Noteholders party thereto, and the Mortgagee, as the same may be further
amended, restated, supplemented or otherwise modified from time to time.

 

“Noteholders” means (x) each Person that is (i) a signatory to the Amendment
Agreement and identified as a “Noteholder” on Exhibit A to the Amendment
Agreement, (ii) a holder of any of the Notes (as defined in the Amendment
Agreement), and (iii) a “Secured Party” party to the Initial Noteholder Security
Agreement and (y) any other Person that becomes (i) a holder of any of the Notes
pursuant to any permitted assignment or transfer and (ii) a “Secured Party”
under the Initial Noteholder Security Agreement pursuant to a Security Agreement
Joinder, other than any such Person that ceases to be a party to such agreement
pursuant to an assignment of all of its Notes and its rights and obligations
under the Transaction Documents (as defined in the Initial Security Agreement).

 

SECTION 1. GRANT OF SECURITY INTEREST. For valuable consideration the receipt
and sufficiency of which are hereby acknowledged, the Debtor hereby grants to
the Agent, on behalf of each Secured Party, a security interest in all of the
personal property of the Debtor, wherever located, together with all accessions
and additions thereto, and all products and proceeds thereof, including:

 

All accounts; inventory (including without limitation, returned or repossessed
goods); goods; as-extracted collateral; chattel paper; electronic chattel paper;
instruments; investment property (including, without limitation, certificated
and uncertificated securities, security entitlements, securities accounts,
commodity contracts, and commodity accounts); letters of credit;
letter-of-credit rights; documents; equipment; farm products; fixtures; general
intangibles (including, without limitation, payment intangibles, choses or
things in action, litigation rights and resulting judgments, goodwill, patents,
trademarks and other intellectual property, tax refunds, miscellaneous rights to
payment, investments and other interests in entities not included in the
definition of investment property (including, without limitation, all equities
and patronage rights in all cooperatives and all interests in partnerships and
joint ventures), margin accounts, computer programs, software, invoices, books,
records and other information relating to or arising out of the Debtor’s
business); and, to the extent not covered by the above, all other personal
property of the Debtor of every type and description, including without
limitation, supporting obligations, interests or claims in or under any policy
of insurance, commercial tort claims, deposit accounts, money, and judgments
(the “Collateral”).

 

2

 

  

Where applicable, all terms used herein shall have the same meaning as presently
and as hereafter defined in the Uniform Commercial Code of the State of New York
(the “UCC”).

 

SECTION 2. THE OBLIGATIONS. The security interest granted hereunder shall secure
the payment of all indebtedness and the performance of all obligations of the
Company and the Debtor to the Secured Parties of every type and description,
whether now existing or hereafter arising, fixed or contingent, as primary
obligor or as guarantor or surety, acquired directly or by assignment or
otherwise, liquidated or unliquidated, regardless of how they arise or by what
agreement or instrument they may be evidenced, including without limitation all
notes issuances, loans, advances and other extensions of credit and all
covenants, agreements, and provisions contained in all loan and other agreements
between the parties, including the Transaction Documents (the “Obligations”).

 

SECTION 3. REPRESENTATIONS, WARRANTIES AND COVENANTS. The Debtor represents,
warrants and covenants as follows:

 

A. Title to Collateral. Except as expressly permitted under the Amendment
Agreement or by any other written agreement between the parties, and except for
any security interest in favor of Senior Agent or the Agent on behalf of each
Secured Party, the Debtor has clear title to all Collateral free of all adverse
claims, interests, liens, or encumbrances. Without the prior written consent of
the Required Holders, the Debtor shall not create or permit the existence of any
adverse claims, interests, liens, or other encumbrances against any of the
Collateral. The Debtor shall provide prompt written notice to the Agent of any
future adverse claims, interests, liens, or encumbrances against all Collateral,
and shall defend diligently the Debtor’s and the Agent’s interests in all
Collateral.

 

B. Validity of Agreement; Authority. This Agreement is the valid and binding
obligation of the Debtor, enforceable in accordance with its terms. The Debtor
is duly formed, validly existing and in good standing under the laws of its
jurisdiction of formation. The Debtor has the full power to execute, deliver and
carry out the terms and provisions of this Agreement and all related documents
and to grant to the Agent, on behalf of each Secured Party, a security interest
in, and a lien on, the Collateral, has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and all related
documents, and such execution, delivery and performance do not and will not (i)
violate any of the terms or provisions of the organizational documents of the
Debtor or any provision of any law, order, writ, judgment, injunction, decree,
determination or award presently in effect having applicability to the Debtor,
(ii) result in a breach of, or constitute a default under, any indenture or loan
or credit agreement or any other agreement, document or instrument to which the
Debtor is a party or by which the Debtor or any of the Debtor’s property may be
bound or affected or (iii) result in or require the creation or imposition of
any lien or other encumbrance of any nature upon or with respect to any of the
property of the Debtor (except for any security interest in favor of the Agent
on behalf of each Secured Party).

 

C. Location of the Debtor. The Debtor’s place of business (or chief executive
office if more than one place of business) is located at the address shown
above. The Debtor’s state of incorporation or formation is as shown above.

 

3

 

  

D. Location of Fixtures. All fixtures are now at the location or locations
specified on Schedule A attached hereto and made a part hereof

 

E. Name, Identity, and Corporate Structure. The Debtor’s exact legal name is as
set forth above. Except as set forth on Schedule B, the Debtor has not within
the past one year changed its name, identity or corporate structure through
incorporation, merger, consolidation, joint venture or otherwise.

 

F. Change in Name, State of Debtor’s Location, Location of Collateral, Etc.
Without giving at least thirty days’ prior written notice to the Agent, the
Debtor shall not change its name, identity or organizational structure, the
location of its place of business (or chief executive office if more than one
place of business), its state of incorporation or formation, or the location of
the Collateral.

 

G. Further Assurances. Upon the reasonable request of the Agent or Required
Holders, the Debtor shall do all acts and things as the Agent or Required
Holders may from time to time reasonably deem necessary or advisable to enable
it to perfect, maintain, and continue the perfection and priority of the
security interest of the Agent in the Collateral, or to facilitate the exercise
by the Agent of any rights or remedies granted to the Agent or any other Secured
Party hereunder or provided by law. Without limiting the foregoing, the Debtor
agrees to execute, in form and substance reasonably satisfactory to the Agent
and Required Holders, such financing statements, amendments thereto,
supplemental agreements, assignments, notices of assignments, and other
instruments and documents as the Agent or Required Holders may from time to time
reasonably request. In addition, in the event the Collateral or any part thereof
consists of instruments, documents, chattel paper, or money (whether or not
proceeds of the Collateral), the Debtor shall, upon the request of the Agent,
deliver possession thereof to the Agent (or to a subagent of the Agent retained
for that purpose), together with any appropriate endorsements and/or
assignments, provided that such Collateral is not in the possession of Senior
Agent and is subject to the terms of the Intercreditor Agreement. Where
Collateral is in the possession of a third party, the Debtor will join with the
Agent in notifying the third party of the Agent’s security interest and
obtaining an acknowledgment from the third party that it is holding the
Collateral for the benefit of the Agent. The Debtor will cooperate with the
Agent in obtaining control with respect to Collateral consisting of deposit
accounts (that are not held by the Agent as depositary institution), investment
property, letter-of-credit rights and electronic chattel paper. The Agent shall
use reasonable care in the custody and preservation of such Collateral in its
possession (it being agreed that Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Pledged Collateral in its
possession if the Pledged Collateral is accorded treatment substantially equal
to that which it accords its own property), but shall not be, required to take
any steps necessary to preserve rights against prior parties. All costs and
expenses incurred by the Agent to establish, perfect, maintain, determine the
priority of, or release the security interest granted hereunder (including the
cost of all filings, recordings, and taxes thereon and the fees and expenses of
any subagent retained by Agent) shall become part of the Obligations secured
hereby and be paid by the Debtor on demand.

 

4

 

  

H. Insurance. The Debtor shall maintain such property and casualty insurance as
required under the Transaction Documents. All such policies shall provide for
loss payable clauses or endorsements and other terms and conditions in form and
content acceptable to the Required Holders. Upon the request of the Agent, all
policies (or such other proof of compliance with this Section as may be
satisfactory to the Agent) shall be delivered to the Agent. The Debtor shall pay
all insurance premiums when due. In the event of loss, damage, or injury to any
insured Collateral, the Agent shall have full power to collect any and all
insurance proceeds due under any of such policies (and the Debtor hereby agrees,
upon request by the Agent, to promptly forward to the Agent all such insurance
proceeds received directly by the Debtor), and may, at its option, apply such
proceeds to the payment of any of the Obligations secured hereby, or may apply
such proceeds to the repair or replacement of such Collateral.

 

I. Taxes, Levies, Etc. The Debtor has paid and shall continue to pay when due
all taxes, levies, assessments, or other charges which may become an enforceable
lien against the Collateral.

 

J. Receivables. The Debtor shall preserve, enforce, and collect all accounts,
chattel paper, electronic chattel paper, instruments, documents and general
intangibles, whether now owned or hereafter acquired or arising (the
“Receivables”), in a diligent fashion and, upon the request of the Agent or the
Required Holders, the Debtor shall execute an agreement in form and substance
satisfactory to the Agent and Required Holders by which the Debtor shall direct
all account debtors and obligors on Receivables to make payment to a lock box
deposit account under the exclusive control of the Agent, on behalf of each
Secured Party.

 

K. Condition of Collateral. All tangible Collateral is now in good repair and
condition (ordinary wear and tear excepted) and the Debtor shall at all times
hereafter, at its own expense, maintain all such Collateral in good repair and
condition (ordinary wear and tear excepted).

 

L. Condition of Books and Records. The Debtor has maintained and shall maintain
complete, accurate and up-to-date books, records, accounts, and other
information relating to all Collateral in such form and in such detail as may be
satisfactory to the Required Holders, and shall allow the Agent, other Secured
Parties or their representatives at any reasonable time to examine and copy such
books, records, accounts, and other information.

 

M. Right of Inspection. At all reasonable times upon the request of the Agent or
the Required Holders, the Debtor shall allow the Agent, the other Secured
Parties or any of their respective representatives to visit any of the Debtor’s
properties or locations so that such Secured Party or its representatives may
confirm, inspect and appraise any of the Collateral.

 

SECTION 4. RIGHTS AND REMEDIES. If an Event of Default as defined under the
Amended Notes (an “Event of Default”) shall have occurred and be continuing, the
Agent may exercise any and all rights and remedies of the Secured Parties in the
enforcement of its security interest under the UCC, this Agreement, the
Transaction Documents or any other applicable law, subject to the terms of the
Intercreditor Agreement. Without limiting the foregoing:

 

5

 

  

A. Disposition of Collateral. Upon and during the existence of an Event of
Default, the Agent may sell, lease, or otherwise dispose of all or any part of
the Collateral, in its then present condition or following any commercially
reasonable preparation or processing thereof, whether by public or private sale
or at any brokers’ board, in lots or in bulk, for cash, on credit or otherwise,
with or without representations or warranties, and upon such other terms as may
be acceptable to the Agent, and the Agent or any other Secured Party may
purchase at any public sale. At any time when advance notice of sale is
required, the Debtor agrees that ten days’ prior written notice shall be
reasonable. In connection with the foregoing, the Secured Party may:

 

1. require the Debtor to assemble the Collateral and all records pertaining
thereto and make such Collateral and records available to the Agent at a place
to be designated by the Agent which is reasonably convenient to both parties;

 

2. enter the premises of the Debtor or premises under the Debtor’s control and
take possession of the Collateral;

 

3. without charge, use or occupy the premises of the Debtor or premises under
the Debtor’s control, including without limitation, warehouse and other storage
facilities;

 

4. without charge, use any patent, trademark, tradename, or other intellectual
property or technical process used by the Debtor in connection with any of the
Collateral; and

 

5. rely conclusively upon the advice or instructions of any one or more brokers
or other experts selected by the Agent to determine the method or manner of
disposition of any of the Collateral and, in such event, any disposition of the
Collateral by the Agent in accordance with such advice or instructions shall be
deemed to be commercially reasonable.

 

B. Collection of Receivables. Upon and during the existence of an Event of
Default, the Agent may, but shall not be obligated to, take all actions
reasonable or necessary to preserve, enforce or collect the Receivables,
including without limitation, the right to notify account debtors and obligors
on Receivables to make direct payment to the Agent on behalf of each Secured
Party, to permit any extension, compromise, or settlement of any of the
Receivables for less than face value, or to sue on any Receivable, all without
prior notice to the Debtor.

 

C. Proceeds. Upon and during the existence of an Event of Default, the Agent may
collect and apply all proceeds of the Collateral, and may endorse the name of
the Debtor in favor of the Agent on any and all checks, drafts, money orders,
notes, acceptances, or other instruments of the same or a different nature,
constituting, evidencing, or relating to the Collateral. The Agent may receive
and open all mail addressed to the Debtor and remove therefrom any cash or
non-cash items of payment constituting proceeds of the Collateral.

 

D. Insurance Adjustments. Upon and during the existence of an Event of Default,
the Agent may adjust, settle, and cancel any and all insurance covering any
Collateral, endorse the name of the Debtor on any and all checks or drafts drawn
by any insurer, whether representing payment for a loss or a return of unearned
premium, and execute any and all proofs of claim and other documents or
instruments of every kind required by any insurer in connection with any payment
by such insurer.

 

The net proceeds of any disposition of the Collateral may be applied by the
Agent, after deducting its reasonable expenses incurred in such disposition, to
the payment in whole or in part of the Obligations in such manner permitted by
the Transaction Documents. The enumeration of the foregoing rights and remedies
is not intended to be exhaustive, and the exercise of any right and/or remedy
shall not preclude the exercise of any other rights or remedies, all of which
are cumulative and non-exclusive.

 

6

 

  

SECTION 5. OTHER PROVISIONS.

 

A. Amendment, Modification, and Waiver. Without the prior written consent of the
Required Holders, no amendment, modification, or waiver of, or consent to any
departure by the Debtor from, any provision hereunder shall be effective. Any
such amendment, modification, waiver, or consent shall be effective only in the
specific instance and for the specific purpose for which given. No delay or
failure by the Agent or any other Secured Party to exercise any remedy hereunder
shall be deemed a waiver thereof or of any other remedy hereunder. A waiver on
any one occasion shall not be construed as a bar to or waiver of any remedy on
any subsequent occasion.

 

B. Costs and Attorneys’ Fees. Except as prohibited by law, if at any time any of
the Secured Parties employs counsel in connection with the creation, perfection,
preservation, or release of the Agent’s security interest in the Collateral or
the enforcement of any of the Agent or any other Secured Party’s rights or
remedies hereunder, all of each Secured Party’s reasonable attorneys’ fees
arising from such services and all expenses, costs, or charges relating thereto
shall become part of the Obligations secured hereby and be paid by the Debtor on
demand.

 

C. No Obligation to Make Loans. Nothing contained herein or in any financing
statement or other document executed or filed in connection herewith (other than
the Amendment Agreement and the Amended Notes, to the extent obligations arise
thereunder) shall be construed to obligate the Secured Parties to make any loans
or advances to the Debtor or the Company, whether pursuant to a commitment or
otherwise.

 

D. Revival of Obligations. To the extent the Debtor or any third party makes a
payment or payments to the Agent or any other Secured Party or the Agent
enforces its security interest or exercises any right of setoff, and such
payment or payments or the proceeds thereof are subsequently invalidated,
declared to be fraudulent or preferential, set aside, and/or required to be
repaid to a trustee, receiver, or any other party under any bankruptcy,
insolvency or other law or in equity, then, to the extent of such recovery, the
Obligations or any part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment or payments
had not been made, or such enforcement or setoff had not occurred.

 

E. Performance by the Secured Parties. In the event the Debtor shall at any time
fail to pay or perform punctually any of its duties hereunder, upon ten (10)
days after failure of the Debtor to pay or perform such duty (unless such
failure may cause a material impairment to the value of the Collateral or the
Agent’s Liens, in which case, immediately upon such failure of the Debtor), the
Secured Parties may, at their option and without notice to or demand upon the
Debtor, without obligation and without waiving or diminishing any of its other
rights or remedies hereunder, fully perform or discharge any of such duties. All
costs and expenses incurred by the Secured Parties in connection therewith,
together with interest thereon at the Secured Parties’ “Interest Rate” plus two
percent per annum, shall become part of the Obligations secured hereby and be
paid by the Debtor upon demand. For purposes hereof, the Interest Rate shall
mean the rate of interest established by the Secured Parties from time to time
as its Interest Rate, which rate is intended by the Secured Parties to be a
reference rate and not its lowest rate. For the avoidance of doubt, the Senior
Agent has also been appointed Debtor’s attorney-in-fact as set forth in
subsection G below and Agent’s rights to act as attorney-in-fact as set forth in
subsection G and this subsection E are limited by the terms of the Intercreditor
Agreement.

 

7

 

  

F. Indemnification, Etc. The Debtor hereby expressly indemnifies and holds the
Agent and each Secured Party harmless from any and all claims, causes of action,
or other proceedings, and from any and all liability, loss, damage, and expense
of every nature, arising by reason of the Agent or such Secured Party’s
enforcement of its rights and remedies hereunder, or by reason of the Debtor’s
failure to comply with any environmental or other law or regulation. As to any
action taken by the Agent or Secured Party hereunder, such Agent or Secured
Party shall not be liable for any error of judgment or mistake of fact or law,
absent gross negligence or willful misconduct on its part as determined by a
court of compentent jurisdiction in a final and non-appealable judgment.

 

G. Power of Attorney. Subject to the terms of the Intercreditor Agreement, the
Debtor hereby appoints the Agent or the Agent’s designee as its
attorney-in-fact, which appointment is irrevocable, durable, and coupled with an
interest, with full power of substitution, in the name of the Debtor or in the
name of the Agent, upon and during the existence of an Event of Default, to take
any action which the Debtor is obligated to perform hereunder or which the Agent
may deem necessary or advisable to accomplish the purposes of this Agreement. In
taking any action in accordance with this Section, the Agent shall not be deemed
to be the agent of the Debtor. The powers conferred upon the Agent in this
Section are solely to protect its and each other Secured Party’s interest in the
Collateral and shall not impose any duty upon the Agent to exercise any such
powers.

 

H. Continuing Effect. This Agreement, the Agent and each other Secured Party’s
security interest in the Collateral, and all other documents or instruments
contemplated hereby shall continue in full force and effect until all of the
Obligations have been satisfied in full, the Secured Parties has no commitment
to make any further advances to the Debtor, and the Debtor has sent a valid
written demand to the Agent for termination of this Agreement.

 

I. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Debtor and the Secured Parties and their respective successors and
assigns.

 

J. Security Agreement as Financing Statement and Authorization to File. A
photographic copy or other reproduction of this Agreement may be used as a
financing statement. In addition, the Debtor authorizes the Agent or its
designees to prepare and file financing statements describing the Collateral,
amendments thereto, and continuation statements and file any financing
statement, amendment thereto or continuation statement electronically. In
addition, the Debtor authorizes the Agent or its designees to file financing
statements describing any agricultural liens or other statutory liens held by
the Agent.

 

K. Governing Law; Waiver of Jury Trial. The laws of the State of New York will
govern this Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby and thereby.

 

8

 

  

1. Debtor irrevocably and unconditionally agrees that it will not commence any
action, litigation or proceeding of any kind whatsoever, whether in law or
equity, or whether in contract or tort or otherwise, against the Secured Parties
in any way relating to this Agreement or the transactions contemplated hereby,
in any forum other than the courts of the State of New York sitting in the city
of New York, borough of Manhattan, and of the United States District Court of
the Southern District of New York, and any appellate court from any thereof, and
each of the parties hereto irrevocably and unconditionally submits to the
jurisdiction of such courts and agrees that any such action, litigation or
proceeding may be brought in any such New York State court or, to the fullest
extent permitted by applicable law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing herein shall affect any
right that the Secured Parties may otherwise have to bring any action or
proceeding relating to this Agreement against Debtor or its properties in the
courts of any jurisdiction.

 

2. Debtor irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement in any such court referred to in subsection K of this Section 5.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

 

3. Debtor irrevocably consents to the service of process in the manner provided
for notices in subsection N of this Section 5 and agrees that nothing herein
will affect the right of any party hereto to serve process in any other manner
permitted by applicable law.

 

4. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY. EACH PARTY HERETO (A) CERTIFIES THAT NO AGENT, ATTORNEY, REPRESENTATIVE
OR ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PERSON WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF
LITIGATION, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER NOTES AMENDMENT DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION

 

L. Headings. The headings in this Agreement are for reference only and shall not
affect the interpretation of this Agreement.

 

M. Counterparts; Integration; Effectiveness. This Agreement and any amendments,
waivers, consents or supplements hereto may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all taken together shall constitute a single
contract. This Agreement and the other Notes Amendment Documents constitute the
entire contract among the parties with respect to the subject matter of the
Notes Amendment Documents and supersede all previous agreements and
understandings, oral or written, with respect thereto. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or in electronic
(i.e., “pdf” or “tif”) format shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

9

 

  

N. Notices. All notices, requests, demands, or other communications required or
permitted hereunder shall be given as provided in Section 6.5 of the Amendment
Agreement, and if to Agent, pursuant to Agent’s notice information provided in
the signature pages hereof.

 

O. Severability. The determination that any term or provision of this Agreement
is unenforceable or invalid shall not affect the enforceability or validity of
any other term or provision hereof.

 

P. Incorporation of Recitals. Each of the Recitals set forth above are true and
correct and are incorporated herein and made a part of this Agreement.

 

Q. Inconsistency with Intercreditor Agreement. In the event of any conflict
between the terms of this Agreement and the Intercreditor Agreement, the
Intercreditor Agreement shall control.

 

[Signature pages follow]

 

10

 

 

IN WITNESS WHEREOF, the Debtor has executed this Agreement by its duly
authorized officer as of the day and year first set forth above.

 

  Debtor:

ILLINOIS CORN PROCESSING, LLC, a Delaware limited liability company, 

        By: /s/ Neil M. Koehler    

Name: Neil M. Koehler

Title: President and Chief Executive Officer

        AGREED TO AND ACCEPTED BY:         Agent: CORTLAND PRODUCTS CORP.      
  By: /s/ Matthew Trybula   Print Name:  Matthew Trybula   Title: Associate
Counsel         225 W Washington Street, 9th Floor   Chicago, IL 60606

  

 

 

 

SCHEDULE A

 

To Security Agreement Dated March 20, 2020

Executed By: ILLINOIS CORN PROCESSING, LLC

 

Set forth below are the present locations (by county and state) of the Debtor’s
fixtures.

 

County: Tazewell State: Illinois

  

 

 

 

SCHEDULE B

To Security Agreement Dated March 20, 2020

Executed By: ILLINOIS CORN PROCESSING, LLC

 

Set forth below is an explanation of any changes within the past one (1) year to
the Debtor’s name, identity or corporate structure through incorporation,
merger, consolidation, joint venture or otherwise.

 

None.      

 

 

 



 

